Citation Nr: 1606227	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  15-18 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1980 to September 1980, and from October 1987 to October 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Seattle, Washington Department of Veteran Affairs (VA) Regional Office (RO).  In November 2015, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has advanced a claim seeking service connection for colon cancer with metastasis to the lungs due to alleged in-service exposures including ionizing radiation.  Such claims involving alleged exposures to ionizing radiation are governed by 38 C.F.R. § 3.311, which provides that: "[i]n all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or dosages."  Id. at (a).  Furthermore, 38 C.F.R. § 3.311(a)(2)(iii) provides that requests will be made for any available records concerning the Veteran's radiation exposure, and that all such records will then be forwarded to the Under Secretary for Health, who will be responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  Finally, if it is determined that the Veteran was exposed to ionizing radiation and he subsequently developed a radiogenic disease that first became manifest within a specified period-delineated in 38 C.F.R. § 3.311(b)(5)-before adjudication, the claim is to be forwarded to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

Here, the Veteran's colon cancer qualifies as a radiogenic disease under 38 C.F.R. § 3.311(b)(2), and did not manifest for the requisite amount of time postservice (5 or more years) under 38 C.F.R. § 3.311(b)(5).  In addition, the Veteran contends that his cancer is related to exposure to ionizing radiation from "depleted uranium" in service.  However, the matter has not yet been forwarded for preparation of a dosage estimate.

Discussion during the November 2015 Board hearing directed attention to the importance of pertinent medical opinions to resolve this matter on appeal.  Discussion at that time contemplated that the Veteran might seek to obtain a pertinent written opinion from a private provider.

In January 2016, the Veteran submitted a December 2015 medical statement from a private provider, Dr. Back, discussing the Veteran's colon cancer on appeal.  The December 2015 private medical statement explained that the Veteran "was diagnosed with colon cancer at an unusually young age, and does not have a genetic predisposition to colon cancer.  This raises a concern that his colon cancer could be related to a Gulf War exposure, and he reported eight exposures to me from his service in Operations Desert Shield and Desert Storm."  The Board briefly observes that the December 2015 medical opinion does not indicate whether there is a 50 percent probability that the Veteran's colon cancer is etiologically linked to his military service, but suggests that there is a medical basis for suspecting that the Veteran's particular case of colon cancer "could be related" to his reported in-service exposures.  As the December 2015 private medical opinion does not answer the question of whether it is at least 50 percent probable that the colon cancer is linked to service, it is not adequate to support final appellate review ("could be related to" does not specify any particular degree of probability).  However, the Board considers the December 2015 medical opinion to significantly suggest that the Veteran's case of colon cancer could be linked to the cited in-service exposures.  The Board finds that this indication warrants further development to address the matter with a medical opinion more precisely addressing the probability of such a link.

Review of the claims-file reveals no medical opinion otherwise addressing the medical questions central to the issue on appeal (nor any indication that such an opinion was sought by the AOJ).  As there appears to be no competent medical opinion adequately addressing the medical questions central to the issue on appeal, and as this matter must be remanded for additional development for other reasons, the Board finds that a remand is warranted to assist the Veteran by obtaining such a medical opinion.  The Board finds that a VA examination to secure a medical advisory opinion is warranted .  The "low threshold" standard as to when an examination or nexus opinion is necessary has been met, consistent with the standard outlined by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should forward the records related to the Veteran's alleged radiation exposure (to include service records, lay statements, testimony, and any other pertinent evidence regarding radiation exposure) to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible.  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide the information.

2.  If the above-requested development results in a positive dose estimate, the AOJ should then forward the case to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(b)(1)(iii).

3.  Following completion of the above, the AOJ should schedule the Veteran for a VA examination to assist in determining the etiology of his colon cancer.  The Veteran's claims folder must be made available to the examiner.  (If the Veteran declines or is unable to report for a new examination, the claims-file should nevertheless be forwarded to an appropriate VA opinion provider for review to provide the opinion requested on the basis of the available information.)  The examiner/opinion provider should address the following questions:

Please identify the most likely etiology of the Veteran's colon cancer.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's colon cancer is related to the Veteran's military service, to include as a result of any environmental or chemical exposure associated with his service (such as the Veteran's cited exposure to vaccinations, chemical and biological weapons, depleted uranium, CARC paint, pyridostigmine bromide, sand, dust and particulates, oil well fires, smoke, petroleum, and any other exposures indicated by review of the record)?

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

4.  Finally, the AOJ should then review the record, conduct any other development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

